Citation Nr: 0401664	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  00-21 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than February 
26, 1986 for the award of service connection for 
schizophrenia.  

2.  Entitlement to an effective date earlier than February 
26, 1986 for the award of service connection for residuals of 
a right hand injury.   

3.  Entitlement to an annual clothing allowance.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from September 1968 to 
March 1970.      

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions dated in March 1998 
and September 1998 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.  The March 1998 
rating decision assigned a 100 percent evaluation to the 
schizophrenia effective February 26, 1986.  The September 
1998 rating decision assigned a 10 percent evaluation 
effective February 26, 1986 for the right hand disorder.  The 
veteran expressed disagreement with the effective date of the 
awards.  

The issues of entitlement to an effective date earlier than 
February 26, 1986 for the award of service connection for 
residuals of a right hand injury and entitlement to an 
effective date earlier than February 26, 1986 for the award 
of service connection for schizophrenia is addressed in the 
remand portion of the decision.   

In October 1997, the RO denied entitlement to an annual 
clothing allowance.  The veteran expressed disagreement with 
this determination.  In March 1999, the RO again denied 
entitlement to an annual clothing allowance.  In March 1999, 
the veteran expressed disagreement with this determination.  
The Board notes that statements of the case were not issued 
with respect to these issues.  This matter is addressed 
below.  

In statements dated in June 2002 and October 2003, the 
veteran's representative raised the issue of entitlement to 
an increased rating for the right hand disability.  In the 
October 2003 statement, the veteran's representative also 
raised the issue of entitlement to service connection for 
osteoarthritis as secondary to the right wrist disability.  
These issues are referred to the RO for appropriate action.  

The Board also notes that in the October 2003 statement, the 
veteran's representative indicated that the issue of 
entitlement to service connection for a disability due to 
exposure to Agent Orange was on appeal and should be 
considered by the Board.  The Board notes that in January 
1997, the RO denied entitlement to service connection for a 
leg disability and seborrheic dermatitis as a result of 
exposure to herbicides.  The veteran filed a notice of 
disagreement with respect to these issues.  A statement of 
the case was issued in March 1998.  However, the veteran did 
not file a timely substantive appeal.  These issues are not 
on appeal.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302 
(2003).  However, the veteran is permitted to file an 
application to reopen these claims.   
 

REMAND

The Veterans' Claims Assistance Act of 2000 (VCAA) provides 
that upon receipt of a complete or substantially complete 
application, VA shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  VCAA, 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); see also Charles v. Principi, 
16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  VCAA, 
38 U.S.C.A. § 5103(a).  

After having carefully reviewed the record, the Board finds 
that the veteran has not been provided with the notice 
required by the VCAA for the claims of entitlement to an 
effective date earlier than February 26, 1986 for the award 
of service connection for residuals of a right hand injury 
and entitlement to an effective date earlier than February 
26, 1986 for the award of service connection for 
schizophrenia.

As noted by the Board in the Introduction, in October 1997, 
the RO denied entitlement to an annual clothing allowance.  
The veteran expressed disagreement with this determination.  
In March 1999, the RO again denied entitlement to an annual 
clothing allowance.  In March 1999, the veteran expressed 
disagreement with this determination.      

The filing of a Notice of Disagreement initiates the appeal 
process.  Godfrey v. Brown, 7 Vet. App. 398, 408- 410 (1995).  
The RO has not issued a Statement of the Case as to this 
issue.  Under the Court's jurisprudence, the Board is 
obligated to remand, rather than refer, this issue.  See 
Godfrey, supra; see also Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, this case is remanded for the following action: 

1.  The RO should notify the veteran of 
the VCAA and ensure that all notification 
and development action required by the 
VCAA has been completed for the claims of 
entitlement to an effective date earlier 
than February 26, 1986 for the award of 
service connection for residuals of a 
right hand injury and entitlement to an 
effective date earlier than February 26, 
1986 for the award of service connection 
for schizophrenia.

2.  The RO should readjudicate the issues 
of entitlement to an effective date 
earlier than February 26, 1986 for the 
award of service connection for residuals 
of a right hand injury and entitlement to 
an effective date earlier than February 
26, 1986 for the award of service 
connection for schizophrenia.  If all the 
desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The case should then be 
returned to the Board if otherwise in 
order.  

3.  The RO must issue a Statement of the 
Case, containing all applicable laws and 
regulations, on the issue of entitlement 
to an annual clothing allowance.  The 
veteran and his representative should be 
provided with copies of the Statement of 
the Case and advised of the time period 
in which to perfect his appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




